DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 20200081295).
Regarding claim 1, Oh discloses (Figs. 1-10) a liquid crystal display (LCD) device defining a display area (portion of 241 overlapping 111, 211, 311; sections 0027-0028), comprising: a backlight module (10) for providing light, the backlight module comprising a reflective sheet (222) and a diffusion sheet (223, 230, 330) stacked on the reflective sheet; an LCD panel (241) stacked on the backlight module; and a fingerprint sensor in the backlight module; wherein the fingerprint sensor (340; section 0069) is positioned in the display area and defines a fingerprint sensing area (portions where 340 are located) in the display area.
Regarding claim 2, Oh discloses (Figs. 1-10) the backlight module further comprises a plurality of light emitting diodes (111, 211, 311) between the diffusion sheet (230, 330) and the 
Regarding claim 3, Oh discloses (Figs. 1-10) the fingerprint sensor (340) is electrically coupled to a flexible circuit board (112, 212, 312); the flexible circuit board bends and extends along a side of the reflective sheet away from the diffusion sheet.
Regarding claim 4, Oh discloses (Figs. 1-10) no light emitting diode (111, 211, 311) is received in the receiving hole.
Regarding claim 5, Oh discloses (Figs. 1-10) a diffusion film and a prism sheet are positioned on a side of the diffusion sheet away from the plurality of light emitting diodes (111, 211, 311); the diffusion film is adjacent to the diffusion sheet (sections 0037, 0050).
Regarding claim 6, Oh discloses (Figs. 1-10) the backlight module further comprises a light guide plate (section 0035) between the diffusion sheet and the reflective sheet; the backlight module defines a receiving hole configured to receive the fingerprint sensor (340); the receiving hole extends through the reflective sheet.
Regarding claim 7, Oh discloses (Figs. 1-10) the fingerprint sensor (340) is electrically coupled to a flexible circuit board (112, 212, 312); the flexible circuit board bends and extends along a side of the reflective sheet away from the diffusion sheet.
Regarding claim 8, Oh discloses (Figs. 1-10) the backlight module further comprises a plurality of light emitting diodes (111, 211, 311) between the diffusion sheet and the reflective sheet; the fingerprint sensor (340) is positioned between the plurality of light emitting diodes and the diffusion sheet; the fingerprint sensor has a degree of transparency such that the light from the backlight module reaches the LCD panel (sections 0069-0070).

Regarding claim 10, Oh discloses (Figs. 1-10) a size of the fingerprint sensing area is half of a size of the display area (section 0070; recognizing a fingerprint at any portion of a display area which could be a portion of half of the display area).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871